Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of June 19,
2015, among ALLIANCE HEALTHCARE SERVICES, INC., a Delaware corporation
(“Company”), the Lenders party hereto, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent for Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement referred
to below.

W I T N E S S E T H:

WHEREAS, Company, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of June 3, 2013 (as amended, restated, amended and
restated, supplemented and/or otherwise modified to but not including the date
hereof, the “Credit Agreement”);

WHEREAS, Company will borrow an aggregate principal amount equal to $30,000,000
of Incremental Term Loans (the “2015 Incremental Term Loans”) made pursuant to
Section 2.11 of the Credit Agreement, which with the consent of the
Administrative Agent evidenced hereby, shall be added to and constitute a part
of the Initial Term Loans (other than for purposes of Sections 2.1A(i),
Section 2.5A and Sections 5.9A and C of the Credit Agreement);

WHEREAS, Company has requested that each 2015 Incremental Term Loan Lender make
commitments (each a “2015 Incremental Term Commitment”) to provide the 2015
Incremental Term Loans, on the terms and conditions set forth herein, in the
2015 Incremental Term Loan Commitment Agreement and in Section 2.11 of the
Credit Agreement;

WHEREAS, the Company will use the proceeds of the 2015 Incremental Term Loans
(a) to repay certain Revolving Loans (and any accrued but unpaid interest
thereon) outstanding on the Second Amendment Effective Date (as defined below),
(b) to pay fees and expenses related to this Amendment and the 2015 Incremental
Term Loans and (c) for the general corporate purposes of Company and its
Subsidiaries as otherwise permitted under the Credit Agreement.

WHEREAS, the parties hereto desire to make certain amendments to the Credit
Agreement as more fully set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to Credit Agreement.

Effective on (and subject to the occurrence of) the Second Amendment Effective
Date, the Credit Agreement is hereby amended in accordance with this Section 1.

A. Section 1.1 of the Credit Agreement is hereby amended by adding in the
appropriate alphabetical order the following new definitions:

“2015 Incremental Term Loan Commitment Agreement” means the Incremental Term
Loan Commitment Agreement, dated as of June 19, 2015, among Company, each 2015
Incremental Term Loan Lender and the Administrative Agent and acknowledged by
each Subsidiary Guarantor.



--------------------------------------------------------------------------------

“2015 Incremental Term Loan Lenders” means the persons identified as “Lenders”
and listed on the signature pages to the 2015 Incremental Term Loan Commitment
Agreement, together with their successors and permitted assigns pursuant to
Section 10.1.

“2015 Incremental Term Loans” means the Loans made by the 2015 Incremental Term
Loan Lenders pursuant to the 2015 Incremental Term Loan Commitment Agreement.

“Second Amendment” means Amendment No. 2 to Credit Agreement, dated as of
June 19, 2015, among Company, the Lenders party thereto and the Administrative
Agent.

“Second Amendment Effective Date” has the meaning assigned thereto in the Second
Amendment.

B. The definition of “Initial Term Loans” is hereby replaced in its entirety as
follows:

““Initial Term Loans” means the Loans made by the Lenders to Company pursuant to
Section 2.1A(i); provided that after the conversion of Delayed Draw Term Loans
into Initial Term Loans pursuant to a DDTL Conversion as contemplated by
Section 2.1F, such converted Delayed Draw Term Loans shall be deemed to be
Initial Term Loans for all purposes of this Agreement and the other Loan
Documents (other than for purposes of Sections 2.1A(i) and (iii),
Section 2.4B(iii)(h), Section 2.5A, Section 4.4 and Sections 5.9A and C);
provided, further, that (x) after the incurrence of the 2013 Incremental Term
Loans on the First Amendment Effective Date, the 2013 Incremental Term Loans and
(y) after the incurrence of the 2015 Incremental Term Loans on the Second
Amendment Effective Date, the 2015 Incremental Term Loans, shall, in each case,
be deemed to be Initial Term Loans for all purposes of this Agreement and the
other Loan Documents (other than for purposes of Section 2.1A(i), Section 2.5A
and Sections 5.9A and C).”

C. The definition of “Loan Documents” is hereby replaced in its entirety as
follows:

““Loan Documents” means this Agreement, the Notes, the Letters of Credit (and
any applications for Letters of Credit), the Guaranties, the Collateral
Documents, the First Amendment, the Second Amendment, any Incremental Loan
Commitment Agreement (including, without limitation, the 2013 Incremental Term
Loan Commitment Agreement and the 2015 Incremental Term Loan Commitment
Agreement), any Refinancing Amendment or any Extension Amendment.”

 

2



--------------------------------------------------------------------------------

D. Section 2.2C of the Credit Agreement is hereby replaced in its entirety as
follows:

“Interest Payments. Subject to the provisions of Section 2.2E, interest on each
Loan shall be payable in arrears on and to each Interest Payment Date applicable
to that Loan, upon any prepayment of that Loan (to the extent accrued on the
amount being prepaid), on the First Amendment Effective Date (in the case of the
Initial Term Loans outstanding immediately prior to the First Amendment
Effective Date), on the Second Amendment Effective Date (in the case of the
Initial Term Loans outstanding immediately prior to the Second Amendment
Effective Date) and at maturity (including final maturity); provided that in the
event any Revolving Loans that are Base Rate Loans are prepaid pursuant to
Section 2.4B, interest accrued on such Revolving Loans through the date of such
prepayment shall be payable on the next succeeding Interest Payment Date
applicable to Base Rate Loans (or, if earlier, at final maturity).”

E. Section 2.4A(i) of the Credit Agreement is hereby replaced in its entirety as
follows:

“A. Scheduled Payments of Term Loans.

(i) Scheduled Payments of Initial Term Loans. In addition to any other mandatory
repayments pursuant to this Section 2.4, on each date set forth below (each, a
“Scheduled Initial Term Loan Repayment Date”), Company shall be required to
repay the principal amount of Initial Term Loans, to the extent then
outstanding, until the Initial Term Loans are paid in full, as set forth
opposite each such date below (each such repayment, a “Scheduled Initial Term
Loan Repayment”):

 

Scheduled Initial Term Loan Repayment Date

   Scheduled Initial
Term Loan Repayment  

September, 15 2015

   $ 1,300,000   

December, 15, 2015

   $ 1,300,000   

March 15, 2016

   $ 1,300,000   

June 15, 2016

   $ 1,300,000   

September, 15 2016

   $ 1,300,000   

December, 15, 2016

   $ 1,300,000   

March 15, 2017

   $ 1,300,000   

June 15, 2017

   $ 1,300,000   

September, 15 2017

   $ 1,300,000   

December, 15, 2017

   $ 1,300,000   

March 15, 2018

   $ 1,300,000   

June 15, 2018

   $ 1,300,000   

September, 15 2018

   $ 1,300,000   

December, 15, 2018

   $ 1,300,000   

March 15, 2019

   $ 1,300,000   

Initial Term Loan Maturity Date

    
 
  All remaining
then-outstanding
Initial Term Loans   
  
  

; provided that the Scheduled Initial Term Loan Repayments set forth above shall
be reduced in connection with any voluntary or mandatory prepayments of the
Initial Term Loans in accordance with Section 2.4B(iv) and provided, further,
that the Initial Term Loans and all other amounts owed hereunder with respect to

 

3



--------------------------------------------------------------------------------

the Initial Term Loans shall be paid in full on the Initial Term Loan Maturity
Date, and the final installment payable by Company in respect of the Initial
Term Loans on such date shall be in an amount, if such amount is different from
that specified above, sufficient to repay all amounts owing by Company under
this Agreement with respect to the Initial Term Loans; provided that the amount
of any such payment set forth above shall be adjusted to account for the
addition of any Extended Term Loans to contemplate the reduction in the
aggregate principal amount of any Initial Term Loans that were converted in
connection with the incurrence of such Extended Term Loans.”

SECTION 2. [Reserved].

SECTION 3.

A. Conditions Precedent to Effectiveness. This Amendment shall become effective
on the date (the “Second Amendment Effective Date”) when each of the following
conditions shall have been satisfied:

(i) (a) Company, the Administrative Agent and the 2015 Incremental Term Lenders
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or other
electronic transmission) the same to the Administrative Agent, (b) Company, the
Administrative Agent and each 2015 Incremental Term Loan Lender shall have
signed a counterpart (whether the same or different counterparts) of that
certain 2015 Incremental Term Loan Commitment Agreement, dated as of the date
hereof (the “2015 Incremental Term Loan Commitment Agreement”) and shall have
delivered (including by way of facsimile or other electronic transmission) the
same to the Administrative Agent and (c) each Subsidiary Guarantor shall have
signed a counterpart (whether the same or different counterparts) of an
acknowledgement in connection with the 2015 Incremental Term Loan Commitment
Agreement and shall have delivered (including by way of facsimile or other
electronic transmission) the same to the Administrative Agent;

(ii) the Administrative Agent shall have received from Company and each other
Loan Party the following:

(a) an officer’s certificate certifying that (x) no amendments, modifications or
changes have been made to (i) the Certificate or Articles of Incorporation or
other appropriate organizational documents of such Loan Party and (ii) the
Bylaws or similar organizational documents of such Loan Party, since such
documents were delivered to the Administrative Agent on the Closing Date or on
the date such Loan Party became a Subsidiary Guarantor or (y) attached to such
officer’s certificate are (i) the Certificate or Articles of Incorporation or
other appropriate organizational documents of such Loan Party and (ii) the
Bylaws or similar organizational documents of such Loan Party, in each case of
the foregoing clauses (x) and (y), together with a good standing certificate
from the Secretary of State of such Loan Party’s jurisdiction of incorporation
or formation each dated a recent date prior to the Second Amendment Effective
Date;

(b) Resolutions of the Board of Directors or similar governing body of such Loan
Party (or other evidence reasonably satisfactory to the Administrative Agent)
approving and authorizing the execution, delivery and

 

4



--------------------------------------------------------------------------------

performance of this Amendment and the Amended Credit Agreement, certified as of
the Second Amendment Effective Date by the corporate secretary, an assistant
secretary or a Responsible Officer of such Loan Party as being in full force and
effect without modification or amendment; and

(c) Signature and incumbency certificates of the officers of such Loan Party
executing this Amendment;

(iii) the representations and warranties contained in Section 5 of the Credit
Agreement and in the other Loan Documents shall be true and correct in all
material respects (or, in the case of any representation or warranty already
qualified by materiality, in all respects) on and as of the Second Amendment
Effective Date to the same extent as though made on and as of that date (except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects (or, in the case of any representation
or warranty already qualified by materiality, in all respects) on and as of such
earlier date) and as if each reference in any such representation or warranty to
“this Agreement” or “the Credit Agreement” included reference to this Amendment
and to the Credit Agreement, as amended by this Amendment (the “Amended Credit
Agreement”);

(iv) after giving effect to this Amendment, no Potential Event of Default or
Event of Default shall have occurred and be continuing; and

(v) Company shall have paid (x) to Credit Suisse Securities (USA) LLC all fees
set forth in the Engagement Letter dated as of June 5, 2015 between Company and
Credit Suisse Securities (USA) LLC within the time periods specified therein and
(y) to the Administrative Agent for the account of the Administrative Agent all
reasonable fees, expenses and other amounts payable to the Administrative Agent
in connection with this Amendment (including, without limitation, all reasonable
legal fees and expenses of White & Case LLP, counsel to the Administrative Agent
to the extent an invoice has been provided to Company prior to the Second
Amendment Effective Date).

B. Conditions Precedent to Funding. Each 2015 Incremental Term Loan Lender’s
obligation to make 2015 Incremental Term Loans is subject to satisfaction or due
waiver of the conditions set forth in Annex I to the 2015 Incremental Term Loan
Commitment Agreement.

SECTION 4. Representations and Warranties. In order to induce the Lenders to
enter into this Amendment, Company hereby represents and warrants that: (a) all
of the representations and warranties set forth in Section 5 of the Credit
Agreement and in each of the other Loan Documents are true and correct in all
material respects (or, in the case of any representation or warranty already
qualified by materiality, in all respects) both immediately before and
immediately after the Second Amendment Effective Date, with the same effect as
though such representations and warranties had been made on and as of the Second
Amendment Effective Date (it being understood that any representation or
warranty made as of a specific date shall be true and correct in all material
respects (or, in the case of any representation or warranty already qualified by
materiality, in all respects) as of such specific date) and as if each reference
in any such representation or warranty to “this Agreement” or “the Credit
Agreement” included reference to this Amendment and to the Amended Credit
Agreement, (b) after giving effect to this Amendment, no Potential Event of
Default or Event of Default shall have occurred and be continuing, (c) the
execution, delivery and performance by Company of this Amendment and the Amended
Credit Agreement do not conflict with material law or its Articles of
Incorporation or Bylaws (or equivalent

 

5



--------------------------------------------------------------------------------

constitutional documents) and (d) the execution, delivery and performance by
Company of this Amendment and the Amended Credit Agreement have been duly
authorized by all necessary corporate action required on its part and each of
this Amendment and the Amended Credit Agreement is a legal, valid and binding
obligation of Company enforceable against Company in accordance with its terms
except as the enforcement thereof may be subject to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

SECTION 5. Waiver of Defenses; and Release. This Amendment shall be limited
precisely as written and, except as expressly provided herein, shall not be
deemed or construed (i) to be a consent granted pursuant to, or a waiver,
amendment, modification or forbearance of, any term or condition of the Credit
Agreement, any other Loan Document or any of the instruments or agreements
referred to therein or a waiver of any Potential Event of Default or Event of
Default under the Credit Agreement, whether or not known to the Administrative
Agent or any of the Lenders, (ii) to prejudice any right or remedy which the
Administrative Agent or any of the Lenders may now have or have in the future
under or in connection with the Credit Agreement, any other Loan Document or any
of the instruments or agreements referred to therein, or (iii) as an agreement
by the Lenders to make any Loans or otherwise to extend additional credit at any
time other than as expressly provided in and in accordance with the terms of the
Credit Agreement, as amended by this Amendment. Except as specifically set forth
herein, the Credit Agreement and the other Loan Documents shall remain in full
force and effect and are hereby ratified and confirmed.

SECTION 6. References. From and after the Second Amendment Effective Date, all
references to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import in the Credit Agreement or any other Loan Document and the other
documents and instruments delivered pursuant to or in connection therewith (as
they relate to the Credit Agreement) shall mean and be a reference to the Credit
Agreement as modified hereby and as may in the future be amended, restated,
supplemented or modified from time to time.

SECTION 7. Integration. This Amendment and the 2015 Incremental Term Loan
Commitment Agreement represent the entire agreement of the parties hereto with
respect to the subject matter hereof and thereof. There are no representations,
agreements, arrangements or understandings, oral or written, between the parties
hereto, relating to the subject matter of this Amendment and the 2015
Incremental Term Loan Commitment Agreement, which are not fully expressed herein
or therein.

SECTION 8. Successors and Assigns. The provisions of this Amendment shall be
binding upon the parties hereto and their respective successors and assigns and
shall inure to the benefit of the parties hereto and the successors and assigns
of the Lenders (subject to Section 10.1 of the Credit Agreement).

SECTION 9. Severability. In case any provision in or obligation under this
Amendment shall be held invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

SECTION 10. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

6



--------------------------------------------------------------------------------

SECTION 11. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page by telecopier or electronic
transmission shall be effective as delivery of a manually executed counterpart.

SECTION 12. Headings. Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes or be given any substantive effect.

SECTION 13. FATCA Grandfather Status. From and after the Second Amendment
Effective Date, Company shall indemnify the Administrative Agent, and hold it
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including Taxes and the fees, charges and disbursements of any counsel
for any of the foregoing, arising in connection with the Administrative Agent’s
treating, for purposes of determining withholding Taxes imposed under FATCA, the
2015 Incremental Term Loans as qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 14. Consent to Assignment. Notwithstanding anything to the contrary in
the Credit Agreement (including Section 10.1 thereof), no consent of Company
shall be required for any assignment of 2015 Incremental Term Loans made by
Credit Suisse AG, Cayman Islands Branch within 60 days after the Second
Amendment Effective Date (to the extent the respective assignee has been
identified on a list approved by Company on or prior to the Second Amendment
Effective Date).

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company, the Administrative Agent and the Lenders party
hereto have caused this Amendment to be duly executed by their respective
authorized officers as of the day and year first above written.

 

ALLIANCE HEALTHCARE SERVICES, INC. By:

/s/ Richard W. Johns

Name: Richard W. Johns Title: Executive Vice President, General Counsel and
Secretary

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Lender and as Administrative Agent

By:

/s/ Robert Hetu

Name: Robert Hetu Title: Authorized Signatory By:

/s/ Lingzi Huang

Name: Lingzi Huang Title: Authorized Signatory